COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


BELINDA D. BELL
                                                                MEMORANDUM OPINION *
v.     Record No. 1123-10-4                                          PER CURIAM
                                                                   OCTOBER 12, 2010
BEST BUY COMPANY, INC. AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Dean E. Wanderer; Dean E. Wanderer & Associates, on brief), for
                 appellant.

                 (J. David Griffin; Winchester Law Group, P.C., on brief), for
                 appellees.


       Belinda D. Bell appeals a decision of the Workers’ Compensation Commission. On

appeal, she contends the commission erred when it (1) found her August 31, 1998 claim for

benefits merged into the commission’s award, or, alternatively, was waived or abandoned;

(2) determined she was not entitled to permanent partial disability benefits under Code

§ 65.2-503; and (3) determined her claims were barred by the statute of limitations. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Bell v.

Best Buy, Inc., VWC File No. 188-97-55 (May 5, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                         -2-